Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2006

Azubuko v. Zobel
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5328




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Azubuko v. Zobel" (2006). 2006 Decisions. Paper 1149.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1149


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    NO. 05-5328
                          _______________________________

                             CHUKWUMA E. AZUBUKO,
                                           Appellant
                                     vs.

 RYA W. ZOBEL, JUDGE, In Official and Individual Capacity; DOCIA L. DALBY,
MAGISTRATE JUDGE, In Official and Individual Capacity; THE BOSTON’S PUBLIC
   SCHOOLS; LEO T. SOROKIN; THE CHIEF-IN-CHIEF, UNITED STATES
             MARSHALLS, In Official and Individual Capacity
                ___________________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                             (D.C. Civ. No. 05-cv-03888)
                       District Judge: Honorable Joel A. Pisano
                             ________________________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 4, 2006
            Before: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES
                             (Filed May 5, 2006)

                               _______________________

                                      OPINION
                               _______________________


PER CURIAM.

              In August 2005, Chukwuma Azubuko filed a pro se complaint in the United

States District Court for the District of New Jersey against the following defendants: Rya

                                            1
Zobel, Judge for the United States District Court for the District of Massachusetts; Leo

Sorokin, Magistrate Judge for the United States District Court for the District of

Massachusetts; Docia Dalby, Magistrate Judge for the United States District Court for the

Middle District of Louisiana; the Boston Public School System; and the United States

Marshall for the District of Massachusetts. By order entered August 17, 2005, the

District Court granted Azubuko’s motion to proceed in forma pauperis and dismissed his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). In conjunction with the dismissal, the

District Court ordered Azubuko to show cause in writing why he should not be enjoined

pursuant to the All Writs Act, see 28 U.S.C. § 1651, from filing any further actions in the

District Court for the District of New Jersey without prior approval.

              Azubuko did not respond to the show cause order. Instead, on September 1,

2005, Azubuko filed a motion for reconsideration of the District Court’s August 17 order,

which the District Court denied on September 13, 2005. In the meantime, by order

entered September 7, 2005, the District Court entered the injunction, finding that

Azubuko had failed to show cause why the injunction should not be imposed. Azubuko

then filed a motion for reconsideration of the District Court’s September 7 order, arguing

that the injunction was “treason[ous]” and “Third World-like.” Azubuko’s second motion

for reconsideration was denied by order entered September 23, 2005. On November 15,

2005, Azubuko filed a motion to recuse District Court Judge Pisano pursuant to 28 U.S.C.

§ 455(a), asserting that Judge Pisano’s September 7 order was “inhuman, preposterous,



                                             2
and Saddam Husseinistic.” The District Court denied Azubuko’s recusal motion by order

entered November 18, 2005. On December 7, 2005, Azubuko filed the underlying notice

of appeal, indicating his intention to appeal only the November 18, 2005 order.

              This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We review the

District Court’s denial of a recusal motion for abuse of discretion. Securacomm

Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir. 2000). Under the

circumstances presented here, we have little difficulty concluding that the District Court

did not abuse its discretion in denying Azubuko’s recusal motion.

              Under § 455, a judge must recuse where his impartiality “might reasonably

be questioned.” 28 U.S.C. § 455(a). Azubuko points to the District Court’s September 7,

2005, order to support his claim that Judge Pisano’s personal feelings clouded his

professional judgment. However, “[w]e have repeatedly stated that a party’s displeasure

with legal rulings does not form an adequate basis for recusal.” Securacomm, 224 F.3d at

278; see also Jones v. Pittsburgh Nat’l Corp., 899 F.2d 1350, 1356 (3d Cir. 1990)

(“Disagreement with a judge’s determinations and rulings cannot be equated with the

showing required to so reflect on impartiality as to require recusal.”). Moreover, we find

nothing in the record to suggest “a deep-seated favoritism or antagonism that would make

fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). Nor do we

perceive any facts from which a reasonable person would conclude that the impartiality of

Judge Pisano might reasonably be questioned. See Edelstein v. Wilentz, 812 F.2d 128,



                                             3
131 (3d Cir. 1987).

             For the foregoing reasons, we will affirm the District Court’s November 18,

2005, order denying Azubuko’s motion for recusal.




                                           4